DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 9, 2021 have been entered. Claims 21, 22, 26-29, 31, 32, and 36-39 have been amended. Claims 35 and 36 have been canceled. Claims 41 and 42 have been added. Claims 21-34 and 37-42 are still pending in this application, with Claims 21 and 31 being independent.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent US10497089B2.
Claim # of present Application
Claim # of US10497089B2
21
1
31
2


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 31 of the current application are compared to claims of US10497089B2 in the following tables.  
Claim 31 of  present Application 
Claims 1 of US10497089B2
A convolutional neural network (CNN), comprising:
a convolution engine; 
an image cache having a first plurality of interleaved memories, and a weights cache having a second plurality of interleaved memories, wherein the CNN is configured to:
receive image data;

determine a location within the image cache for storing the block of pixels, the location identifying:
a memory of the first plurality of interleaved memories within the image cache, an address space within the memory, and
an offset within the address space;
store the block of pixels within the image cache, wherein the block of pixels is stored at the location determined for storing the block of pixels;
receive a request to provide an input map corresponding to the image data, to the convolution engine;
retrieve the block of pixels from the image cache; and
retrieving a set of weight values associated with the block of pixels from the weights cache;
provide the input map, comprising pixel values corresponding to the block of pixels, via an output port of the image cache, to the convolution engine; and
providing the weight values associated with the block of pixels, via an output port of the weights cache, to the convolution engine.

an image cache comprising an input port and an output port, said image cache being responsive to a request to read a block of N×M pixels extending from a specified location within an input map to provide said block of N×M pixels at said output port;
from said image cache output port, to combine said at least one block of N×M pixels with a corresponding set of weights to provide a product, and to subject said product to an activation function to provide an output pixel value;
said image cache being configured to write output pixel values to a specified write address via said image cache input port;
said image cache comprising a plurality of interleaved memories, each memory storing a block of pixel values at a given memory address, the image cache being arranged to determine for a block of N×M pixels to be read from said image cache: a respective one address within each of said interleaved memories in which said pixels of said block of N×M pixels are stored; a respective memory of said plurality of interleaved memories within which each pixel of said block of N×M pixels is stored; and a respective offset for each pixel of said block of N×M pixels within each memory address, so that said image cache can simultaneously provide said N×M pixels at said output port in a single clock cycle; and
a controller arranged to provide a set of weights to said convolution engine before processing at least one input map, to cause said convolution engine to process said at least one input map by specifying locations for successive blocks of N×M pixels and to generate an output map within said image cache by writing said output pixel values to successive locations within said image cache, wherein said weights are stored as 8-bit floating point number with an exponent bias greater that 7D.


Claim 21 claimed same invention in different form is rejected under the same reason set forth in claim 31.

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent US9665799B1.
Claim # of present Application
Claim # of US9665799B1
21
1 
31
1


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 31 of the current application are compared to claims of US9665799B1 in the following tables.  
Claim 31 of  present Application 
Claim 1 of US9665799B1
A convolutional neural network (CNN), comprising:
a convolution engine; 
an image cache having a first plurality of interleaved memories, and a weights cache having a second plurality of interleaved memories, wherein the CNN is configured to:
receive image data;
determine a block of pixels based on the image data;
determine a location within the image cache for storing the block of pixels, the location identifying:
a memory of the first plurality of interleaved memories within the image cache, an address space within the memory, and
an offset within the address space;
store the block of pixels within the image cache, wherein the block of pixels is stored at the location determined for storing the block of pixels;
receive a request to provide an input map corresponding to the image data, to the convolution engine;
retrieve the block of pixels from the image cache; and
retrieving a set of weight values associated with the block of pixels from the weights cache;
provide the input map, comprising pixel values corresponding to the block of pixels, via an output port of the image cache, to the convolution engine; and
providing the weight values associated with the block of pixels, via an output port of the weights cache, to the convolution engine.
A convolutional neural network (CNN) for an image processing system comprising:
an image cache comprising an input port and an output port, said image cache being responsive to a request to read a block of N×M pixels extending from a specified location within an input map to provide said block of N×M pixels at said output port;
a convolution engine being arranged to read at least one block of N×M pixels from said image cache output port, to combine said at least one block of N×M pixels with a corresponding set of weights to provide a product, and to subject said product to so an activation function to provide an output pixel value;
said image cache being configured to write output pixel values to a specified write address via said image cache input port;
said image cache comprising a plurality of interleaved memories, each memory storing a block of pixel values at a given memory address, the image cache being arranged to determine for a block of N×M pixels to be read from said image cache: a respective one address within each of said interleaved memories in which said pixels of said block of N×M pixels are stored; a respective memory of said plurality of interleaved memories within which each pixel of said block of N×M pixels is stored; and a respective offset for each pixel of said block of N×M pixels within each memory address, so that said image cache can simultaneously provide said N×M pixels at said output port in a single clock cycle; and
a controller arranged to provide a set of weights to said convolution engine before processing at least one input map, to cause said convolution engine to process said at least one input map by specifying locations for successive blocks of N×M pixels and to generate an output map within said image cache by writing said output pixel values to successive locations within said image cache.


Claim 21 claimed same invention in different form is rejected under the same reason set forth in claim 31.


Allowable Subject Matter
Claims 21-34 and 37-42 are allowed over prior art.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 21, WOOLLEY in view of Hutson teaches a method of image processing comprising: 
receiving image data at a convolutional neural network (CNN), the CNN comprising a convolution engine, an image cache having a first plurality of interleaved memories; 
determining a block of pixels based on the image data; 
determining a location within the image cache for storing the block of pixels, the location identifying: 
a memory of the first plurality of interleaved memories within the image cache, 
an address space within the memory, and 
an offset within the address space; 
storing the block of pixels within the image cache, wherein the block of pixels is stored at the location determined for storing the block of pixels; 

retrieving the block of pixels from the image cache; 
providing the input map, comprising pixel values corresponding to the block of pixels,  via an output port of the image cache, to the convolution engine.
However in the context of claim 21 as a whole, the prior art does not teach 
a weights cache having a second plurality of interleaved memories; 
retrieving a set of weight values associated with the block of pixels from the weights cache; 
providing the weight values associated with the block of pixels, via an output port of the weights cache, to the convolution engine.
Therefore, Claim 21 as a whole is allowable.
Claim 31 is allowable over prior art for the same reason described as above.
The corresponding dependent claims are therefore allowed.


Response to Arguments
Applicant’s arguments, see page 9, filed on February 9, 2021 with respect to Claims 21-34 and 37-42 have been fully considered and are persuasive.  The 103 rejection of November 24, 2020 has been withdrawn. 
However, the arguments respect to the nonstatutory double patenting rejection is not persuasive and maintained. Further claim mapping is included in above detailed action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611